Citation Nr: 0844681	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-13 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for post-traumatic stress disorder (PTSD) with 
depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted the veteran's claim for service 
connection for PTSD, and assigned a 30 percent evaluation, 
effective June 14, 2004.

In May 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Louis, Missouri, 
RO.  A transcript of that proceeding has been associated with 
the claims file.


FINDING OF FACT

The veteran's PTSD with depressive disorder is manifested by 
depressed mood, impaired impulse control, anger and 
irritability, anxiety, infrequent panic attacks, chronic 
sleep impairment, impairment of short and long-term memory 
and concentration, and difficulty in adapting to stressful 
circumstances (including work or a work-like setting), and 
difficulty in establishing and maintaining effective work 
relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent disabling for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).  

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated; it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

Nonetheless, to the extent that this holding applies to 
appeals of initial ratings, the Board finds that any defects 
with regard to the Vazquez-Flores test are non-prejudicial.  
In this case, because notification of the specific rating 
criteria was provided in the April 2005 Statement of the Case 
(SOC), instead of a specific pre-adjudicative notice letter, 
no useful purpose would be served in remanding this matter 
for yet more development.  As to the remaining elements, a 
March 2006 letter advised the veteran of the criteria for 
assigning appropriate disability ratings and the type of 
evidence considered in assigning a disability rating.  
Additionally, the veteran was questioned about his employment 
and daily life during the December 2004 and July 2008 VA 
examinations, and provided statements in which he detailed 
the impact of his disability on his daily life.  Based on 
these facts, as well as the notice given, the questions 
asked, and the responses provided by the veteran, the Board 
finds that the appellant knew what evidence was needed to 
show that his disability had worsened.

        b.) Duty to Assist

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's available service treatment records 
and VA medical center (VAMC) treatment records are in the 
file, as well as VA medical examination reports dated 
December 2004 and July 2008.  The veteran has not referenced 
any other outstanding records that he wanted VA to obtain or 
that he felt were relevant to his claim.  Moreover, the 
claims folder contains the veteran's own statements in 
support of his claim.  Therefore, the examinations, in 
addition to the treatment records and the veteran's own lay 
statements, provide an adequate record upon which to base a 
decision.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.   

Accordingly, the Board will proceed to a decision on the 
merits.

II.  Laws and regulations

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  With 
regard to the veteran's claim for an evaluation in excess of 
30 percent disabling for PTSD with depressive disorder, where 
he timely appealed the rating initially assigned for the 
service-connected disability within one year of the notice of 
the establishment of service connection for it, VA must 
consider whether the veteran is entitled to "staged" 
ratings to compensate him for any periods since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

The veteran's service-connected PTSD with depressive disorder 
is evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disabilities.  
See 38 C.F.R. § 4.130 (2008).  Ratings are assigned according 
to the manifestation of particular symptoms.  However, the 
use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

The current 30 percent rating requires:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

The criteria for a 50 percent rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating requires:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

The criteria for a 100 percent rating requires:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

The Board must also consider the Global Assessment of 
Functioning (GAF) scores that have been reported.  GAF scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (citing the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994), p.32).

GAF scores from 61 to 70 represent some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupation, or school functioning, but generally 
functioning pretty well, and have some meaningful 
relationships.  GAF scores from 51 to 60 represent moderate 
symptoms, such as flat affect and circumstantial speech, and 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school function (such as few friends, 
conflicts with peers or co-workers).  GAF scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference VA's adoption of the American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV), for rating 
purposes).
III.  Analysis

The appellant is a Vietnam combat veteran.  He was assigned 
an initial disability rating of 30 percent for PTSD, but 
contends that he is entitled to a higher rating.  After a 
careful review of the record, and for reasons and bases 
expressed below, the Board finds that the greater weight of 
probative evidence is against the assignment of an initial 
disability rating in excess of 30 percent.  In reaching this 
conclusion, the Board notes that the veteran's symptoms 
include depressed mood, impaired impulse control, anger and 
irritability, anxiety, infrequent panic attacks, chronic 
sleep impairment, impairment of short and long-term memory 
and concentration, difficulty in adapting to stressful 
circumstances (including work or a work-like setting), and 
difficulty in establishing and maintaining effective work 
relationships.

In December 2004, the veteran underwent a VA psychological 
evaluation in connection with his service connection claim.  
He complained of being moody and antisocial, especially 
avoiding large crowds.  He also reported having had 
flashbacks and nightmares since returning from service, which 
had since decreased in frequency, and extreme problems 
managing anger right after service.  He said that he was 
hypervigilent and had experienced only minimal panic attacks, 
the most recent having occurred five months earlier.  During 
the mental status examination, he was found to be alert and 
oriented to time, person and place, with fluent and coherent 
speech.  He reported having no hallucinations, and no 
suicidal or homicidal ideations.  He was diagnosed with mild 
PTSD; his GAF score was 70.

VAMC treatment records from August 2005 to October 2007 show 
that although the veteran had occasional mental health 
consultations, he did not have ongoing treatment.  In 
December 2004, he was diagnosed with PTSD, chronic, mild.  In 
October 2005, he said that he did not began having angry 
outbursts until 2004, following the death of his mother.  
While he experienced depression, he denied having flashbacks, 
and said that he had occasional nightmares unrelated to 
Vietnam.  The physician diagnosed him with a personality 
disorder, but concluded that he did not meet the DSM-IV 
criteria for PTSD.  In August 2007, he said that his anger 
was better controlled since starting on an antidepressant.  
He said he was only "occasionally" depressed, and denied 
having nightmares.  (See VAMC treatment record, August 2007.)  
In January 2008, he said that he was sleeping well.

In May 2007, the veteran testified before the undersigned 
Veterans Law Judge in a Travel Board hearing.  During the 
hearing, he was asked to discuss why he believed an increased 
evaluation was warranted.  He explained that in his work as a 
court deputy constable, he often becomes very angry with 
people at the courthouse, especially Asians, and had been 
involved in several verbal, and one physical, altercation, 
resulting in reprimands.  He mentioned having received 
several complaints about his behavior, and added that he was 
transferred to the court because of his anger problems while 
working as a traffic constable.  He also emphasized that one 
of his biggest problems at work was having a new 
administrator with whom he did not get along.  With regard to 
non-work stressors, he said that he had frequent road rage, 
and had cut back on recreational softball due to his 
inability to control his anger.  He said that he was now more 
depressed because of the death of his mother three years 
earlier, and the death of his dog that he was very attached 
to.  Regarding his family, he said that he took out his 
frustrations on his stepson and wife of 12 years, and had 
daily angry outbursts directed at her.  His wife, who was 
present at the hearing, said that he was also very withdrawn 
and was no longer affectionate, so much so that she had 
considered leaving him.  She also said that he had 
flashbacks, an increased startle response, and refused to 
socialize.  

In May 2008, the veteran underwent a second VA psychological 
evaluation.  He began by telling the examiner that his reason 
for requesting an increased initial evaluation was because he 
wanted a new examiner.  He said that the doctor at a prior 
VAMC mental health evaluation was Asian, and due to his 
dislike of Asians, he had not fully opened up about his PTSD 
symptoms.  During the interview, he reported having 
substantial problems at work because of the new 
administrator.  He also discussed his work-related anger 
directed at court participants.  Outside of work, he said 
that he had three to four close friends that he contacted 
often.  He also reported playing racquetball about three 
times per week.  He reported non-occupational stressors as 
the death of his mother, son-in-law and dog, and said he had 
trouble developing intimacy with his wife.  He reported being 
depressed, and said that he was "very, very angry" and 
generally more withdrawn from others.  (See VA evaluation 
report, May 2008.)  He further claimed that he was 
experiencing insomnia four to five nights per week, and said 
that although his nightmares and flashbacks had temporarily 
ceased, they had recently returned.  During the mental status 
evaluation, the examiner noted that the veteran was casually 
dressed and well-groomed.  He was verbal and cooperative, and 
a mild rapport with the examiner was established.  He was 
found to have fair social skills.  While his affect was 
depressed and tearful, he had a logical thought process, with 
good reasoning and judgment, and was well-oriented to time, 
place and person.  He reported having a decline in 
concentration and short-term memory, with problems 
remembering short and long-term information, and had some 
difficulty finding words to express himself.  However, the 
examiner found that his memory and concentration problems 
were not likely due to PTSD, and speculated that they may 
have been related to a mild, emerging dementia (although he 
noted that he did not have adequate medical information to 
confirm such).  Regarding symptomatology, the veteran 
reported having general anxiety, and occasional panic-like 
symptoms, as well as nightmares, anger and irritability.  
When asked about the source of his depression, he again 
mentioned the death of his mother and dog.  He did not report 
any psychotic symptoms, mania, suicidality or homicidality.  
After administering diagnostic tests, including the Minnesota 
Multiphasic Personality Inventory -2, the examiner stated 
that the results of the test were invalid, and suggested that 
the veteran had attempted to present himself in an overly 
negative light.  The examiner also found that although he 
showed significant elevation on the PTSD Scale, he again 
questioned its validity, bringing the severity of the 
veteran's reported symptoms into question.  His GAF score was 
65.

Based on a complete review of the claims folder, including 
the assessment of the veteran's interview, mental status 
examination and psychological testing, the VA examiner 
diagnosed the veteran with chronic PTSD and depressive 
disorder, not otherwise specified.  On Axis IV of the DSM-IV, 
he diagnosed job-related stress and marital problems.  He 
opined that while the veteran had a slight worsening of 
symptoms, including depression, the depression related to 
post-military stressors and losses.  Significantly, he noted 
that there was some possible exaggeration or over-reporting 
of symptoms that could possibly relate in part to his recent 
distress.  He concluded that the veteran was able to complete 
normal activities of daily living without significant 
impairment, and that the effect of his symptoms on his social 
functioning was moderate to severe, and mild on his 
occupational functioning.  Regarding his GAF score, the 
examiner said that it was reflective of a person who 
continued to work full time and did fairly well in that 
setting, and who continued to have a number of meaningful 
relationships (including the veteran's having three to four 
close friends, and being "close friends" with his wife).  
(See VA evaluation, May 2008).  He concluded that the veteran 
could benefit from psychotherapy. 

As stated, the veteran contends that his PTSD warrants a 
higher initial evaluation.  However, the Board notes that 
while he has occupational and social impairment due to 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, he does not present with flattened affect: 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; or impaired abstract 
thinking.  While he was found to have some memory and 
concentration problems, the examiner concluded that they were 
not likely due to PTSD.  Furthermore, although the veteran 
was noted during the VA evaluation to have depression, 
problems controlling his temper, irritability, anxiety, 
social isolation, and dreams and flashbacks, the examiner 
found that he presented with a full, fluid and appropriate 
affect.  He also noted that his depression was not a result 
of PTSD, but a manifestation of his post-military losses and 
stressor.  Moreover, during an October 2005 VAMC mental 
health assessment, he said that his angry outbursts did not 
start until 2004, after the death of his mother.  The August 
2007 VAMC examination report indicated that after being on 
medication for depression, the veteran said that his mood had 
improved, and his anger was better controlled.  He was 
assessed as having a "history" of PTSD with some persisting 
symptoms.  The Board also notes that in October 2005, nine 
months after the January 2005 rating decision that granted 
his claim for service connection for PTSD, a VAMC physician 
said that he did not meet the DSM-IV criteria for PTSD.  
Based on these records, it would appear that the veteran's 
PTSD symptomatology was not chronic, but fluctuated from mild 
to non-existent.   

The Board also notes that following the May 2008 VA 
evaluation, the examiner opined that the veteran's depression 
related to non-military stressors, including his recent 
familiar losses.  He also said that his GAF score of 65 was 
reflective of a person who continued to work full time and 
did fairly well in that setting, and who continued to have a 
number of meaningful relationships.  As noted above, 
according to the DSM-IV, a GAF score of 65 only represents 
mild symptoms.

For these reasons, although the veteran may satisfy a few of 
the criteria for a higher disability rating, in that he does 
demonstrate irritability, and difficulty in establishing and 
maintaining effective work relationships, the Board finds 
that the greater weight of the evidence is against finding 
that the manifestations of his PTSD more nearly approximate 
the criteria for a 50 percent disability rating.  

The Board has also considered the criteria for a 70 percent 
and a 100 percent disability rating, and concludes that based 
on the competent medical evidence of record, the veteran does 
not have the required deficiencies for either of these 
ratings.  There is no evidence that he has obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  Moreover, although the veteran may have experienced 
difficulty in establishing and maintaining effective 
relationships, he clearly has the ability to do so.  During 
the May 2008 VA assessment, he told the examiner that he had 
several close friends with whom he kept in contact, and had 
been married for 13 years.

The Board has considered that the veteran has reported having 
frequent, unprovoked anger and irritability, with at lease 
one physical confrontation in the workplace, a symptom 
mentioned in the criteria for a 70 percent PTSD evaluation.  
Nevertheless, the Board finds that the overall manifestations 
of his PTSD do not more closely approximate the criteria for 
a 70 percent rating.  

Additionally, there is no evidence suggesting that the 
veteran's PTSD has ever been manifested by total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 

For these reasons, the Board concludes that the veteran's 
PTSD most closely approximates the criteria for a 30 percent 
rating.

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for an initial increased rating 
for PTSD with depressive disorder; the benefit-of-the-doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application, as there is not an approximate balance of 
evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990),; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings is not for application.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).


ORDER


Entitlement to an evaluation in excess of 30 percent 
disabling for PTSD with depressive disorder is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


